U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-138927 A5 LABORATORIES INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5277531 (I.R.S. Employer Identification No.) 10300 Chemin Core de Liesse Lachina, Quebec Canada H8T 1A3 (Address of principal executive offices) (514) 420-0333 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes[]No[] Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 15, 2011 Common Stock, $0.001 A5 LABORATORIES INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Reserved and Removed Item 5. Other Information Item 6. Exhibits PART I ITEM 1. FINANCIAL STATEMENTS A5 LABORATORIES INC. FINANCIAL STATEMENTS JUNE 30, 2011 (Unaudited) A5 LABORATORIES INC. (An Development Stage Company) BALANCE SHEETS (unaudited) June 30 September 30 ASSETS Current assets Cash $ $ Accounts Receivable - Prepaid Expenses Total current assets Debt issue costs - (net of $4,890 of amortization) - Property and equipment - (net of $361,943 of depreciation) Total assets $ $ LIABILITIES Current Liabilities Accounts payable and accured liabilities $ $ Accrued interest payable - Notes payable - related party - Convertible debt (net of $2,241,903 of discount) - Derivative liabilities - Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 48,051,677 and 47,739,177 issued and outstanding Additional paid-in capital Common stock payable - - Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) Total stockholders' deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. A5 LABORATORIES INC. (An Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) Three months ended Nine months ended From inception (June 21, 2006) June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 through June 30, 2011 REVENUE $
